      Case 4:19-cv-00300-RH-MJF Document 64 Filed 07/15/19 Page 1 of 2




             UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION


KELVIN LEON JONES, et al.,
             Plaintiffs,
v.                                               Case No. 4:19cv300-MW/CAS
RON DESANTIS, in his
official capacity as Governor
of the State of Florida, et al.,

             Defendants.
__________________________/
                     ORDER DENYING MOTION FOR
                    EXPEDITED DISCOVERY AS MOOT

      In light of the Secretary’s Notice of Compliance, ECF No. 63, indicating

that the Gruver Plaintiffs “have agreed to withdraw their Motion for Expedited

Discovery . . . and intend to abide by this Court’s Initial Scheduling Order,”

Plaintiffs’ motion, ECF No. 36, is DENIED as moot.

      This matter will proceed in one of two ways if the consolidated Plaintiffs

continue to move in lockstep. 1 First, Plaintiffs will proceed pursuant to this

Court’s Initial Scheduling Order, conduct discovery on a non-expedited basis,

and this Court will set the trial in late January or February at the earliest –

assuming the discovery date in the Initial Scheduling Order is not extended.



1This case was consolidated for the sole purpose of judicial economy and sensible case
management. There is no requirement that all Plaintiffs move in lockstep.
                                          1
      Case 4:19-cv-00300-RH-MJF Document 64 Filed 07/15/19 Page 2 of 2



Alternately, Plaintiffs will proceed pursuant to this Court’s Initial Scheduling

Order while simultaneously seeking preliminary relief. This is what was

represented to this Court in the now-moot Motion for Expedited Discovery, see

ECF No. 36, at 1 (“Plaintiffs intend to seek preliminary relief to take effect

before October 7, 2019”), and in multiple pre-consolidation complaints that

indicated some Plaintiffs were seeking temporary, preliminary, and

permanent relief.

      SO ORDERED on July 15, 2019.
                                    s/Mark E. Walker               ____
                                    Chief United States District Judge




                                       2
